Case: 4:18-cv-01629-JCH Doc. #: 77 Filed: 03/01/21 Page: 1 of 15 PageID #: 1366




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

  MEGAN GREEN,                                   )
                                                 )
          Plaintiff,                             )        Case No. 4:18-CV-01629-JCH
                                                 )
  v.                                             )        JURY TRIAL DEMANDED
                                                 )
  CITY OF ST. LOUIS, et al.                      )
                                                 )
          Defendants.                            )

       MEMORANDUM IN SUPPORT OF INDIVIDUAL DEFENDANTS' MOTION TO
                 DISMISS SECOND AMENDED COMPLAINT

  Despite years of investigation, the City of St. Louis is still not able to confirm or deny
  whether Nicholas Manasco, Lance Coats, Joshua Becherer, Matt Tesreau, Michael
  Flatley, Joseph Busso, Jon Long, and Timothy Boyce were in the BEAR at the time that
  SLMPD officers deployed pepper spray at Plaintiff. Plaintiff has repeatedly made efforts
  to limit the number of defendants in this suit. The City’s inability to produce the names of
  the finite number of officers in the only vehicle firing tear gas canisters during a high-
  profile event has resulted in these officers being named as defendants. If the City
  provides a more accurate list, Plaintiff will revise her suit accordingly. [Plaintiff's Second
  Amended Complaint, ECF 68, ¶70.]

          So saying, plaintiff has proceeded to sue individual defendant officers Nicholas

  Manasco, Lance Coats, Joshua Becherer, Matt Tesreau, Michael Flatley, Joseph Busso,

  Jon Long, and Timothy Boyce without regard to whether she can prove her case against

  them or not. Apparently, plaintiff thinks that liability under 42 U.S.C. §1983 is presumed

  if the defendants are police officers, and that the City and its officers are obliged to

  disprove plaintiff's claims--as though police officers coping with a riot should be

  expected to sign in and sign out of police vehicles. Thankfully, that is not the law, and

  these individual defendants urge the Court to dismiss plaintiff's action.

          Plaintiff has also sued Cliff Sommer, Bennie Blackmon, Daniel Cora, Joseph

  Calabro, Lt. Col. Lawrence O’Toole, and Charlene Deeken (acting director of the City's
Case: 4:18-cv-01629-JCH Doc. #: 77 Filed: 03/01/21 Page: 2 of 15 PageID #: 1367




  Department of Public Safety at the time). For the reasons which follow, all the

  individual defendants move to dismiss the second amended complaint.

                                        Facts as Alleged

         Stripped of its immaterial and impertinent allegations, the gist of plaintiff's second

  amended complaint is that she was subjected to tear gas or pepper spray (plaintiff

  apparently cannot make up her mind on that score) while on a city street, and not during

  any sort of protest. Second amended complaint [ECF 68] ¶¶10ff., 75ff. (paragraph

  references hereinafter are to the second amended complaint unless otherwise noted). She

  alleges that she joined some 1,000 persons in the Mayor's residential neighborhood on the

  night of September 15-16, 2017, protesting the verdict acquitting former St. Louis police

  officer Jason Stockley of murder. ¶¶51-52. Although plaintiff alleges in places that the

  protest was "peaceful," the Court's findings in Ahmad v. City of St. Louis, No. 4:17 CV

  2455 CDP, 2017 U.S. Dist. LEXIS 188478 (E.D. Mo. Nov. 15, 2017)--fondly cited by

  plaintiff--indicate that the nature of the protest was quite the opposite, and that St. Louis

  police were faced with a near-riot. Id., *7-*8; see also ECF 1-4, (ex. D to original

  complaint), pp. 138, 294-95 (Sachs testimony). In any event, plaintiff alleges that

  numerous police officers were in the vicinity, and that "after the march," she proceeded to

  Kingshighway Blvd. where she entered a synagogue to avoid tear gas deployed by police.

  ¶56. There is no allegation that the tear gas was directed at her at the time, nor is there

  any allegation that she personally had any contact with police prior to entering the

  synagogue.

         According to the second amended complaint, plaintiff and ten other persons left

  the shelter of the synagogue and proceeded unmolested along City streets to try to reach




                                                2
Case: 4:18-cv-01629-JCH Doc. #: 77 Filed: 03/01/21 Page: 3 of 15 PageID #: 1368




  their parked cars, because "the protests were done." ¶61. She encountered a police line

  and was allowed to pass through with her companions. There is no allegation that any

  officer used or threatened the use of force against her at that time. ¶¶63-64. As she and

  some other persons were proceeding along Lindell Blvd., she observed a police tactical

  vehicle known as the "BEAR" appear and she yelled to her companions to "take cover."

  ¶71. The vehicle drove past her and her companions without incident, and plaintiff and

  her companions then dashed across Lindell." ¶¶73-74. The police vehicle then reversed

  course. When the vehicle drove past plaintiff the second time, as plaintiff and

  companions were "quickly crossing" Lindell, the vehicle allegedly discharged tear gas in

  plaintiff's direction. ¶75. Plaintiff alleges that the tear gas caused her "excruciating pain"

  and symptoms that lingered, but there is no allegation that she ever obtained medical

  treatment. ¶79. She avers that shortly after she was gassed or sprayed (see, e.g., ¶20), the

  police vehicle also discharged tear gas at another group on the other side of Lindell. ¶80.

         Although plaintiff alleges that she has participated frequently in protests, ¶38, she

  does not allege that she was subjected to police use of chemicals at any other protest, but

  claims to have seen police deploy chemicals without warning against protesters in 2014.

  ¶54.

         1.      Count I of the second amended complaint [ECF 68] fails to state a

  cognizable claim for damages under 42 U.S.C. §1983 against the individual

  defendants, as it fails plausibly to allege facts showing that any defendant in fact

  intended to retaliate against plaintiff for protected activity.

         Whether plaintiff’s latest amended complaint states a claim depends on whether it

  has facial plausibility. In making that determination, this Court can consider alternative




                                                3
Case: 4:18-cv-01629-JCH Doc. #: 77 Filed: 03/01/21 Page: 4 of 15 PageID #: 1369




  explanations for alleged conduct, and, further, determining whether a complaint states a

  plausible claim for relief is "a context-specific task that requires the reviewing court to

  draw on its judicial experience and common sense." Ashcroft v. Iqbal, 556 U.S. 662, at

  679 (2009).

         The Eighth Circuit has adumbrated the standards governing a First Amendment

  retaliation claim against a government officer in Quraishi v. St. Charles County, 986 F.3d

  831 (8th Cir. 2021):

         To prevail on a First Amendment retaliation claim, the reporters must show: (1)
         they engaged in protected activity; (2) [defendant] caused an injury to the
         reporters that would chill a person of ordinary firmness from continuing the
         activity; (3) and a causal connection between the retaliatory animus and injury.
         [Citation omitted.] To establish the causal connection, the reporters must show
         they were "singled out" because of their exercise of constitutional rights.

         Obviously, plaintiff does not allege that she is a "reporter"; but whether a reporter

  or not, she was obliged to allege factual content that allows this Court "to draw the

  reasonable inference that a defendant is liable for the misconduct alleged." Iqbal, 556

  U.S. at 678. Plaintiff does not even pretend to assert that defendants Nicholas Manasco,

  Lance Coats, Joshua Becherer, Matt Tesreau, Michael Flatley, Joseph Busso, Jon Long,

  and Timothy Boyce were at or near the scene of her alleged gassing or spraying at the

  time. This shotgun approach to suing police officers because they were on duty during a

  riot or disorderly protest has been found wanting in Street v. O'Toole, No. 4:19 CV 2590

  CDP, 2021 U.S. Dist. LEXIS 31856 (E.D. Mo. Feb. 22, 2021), and there is no sound

  reason why this Court should allow the action to go forward against the aforementioned

  individual defendants.

         As to defendants Cliff Sommer, Bennie Blackmon, Daniel Cora, and Joseph

  Calabro, plaintiff alleges, "The City of St. Louis has confirmed that Defendants Cliff



                                                4
Case: 4:18-cv-01629-JCH Doc. #: 77 Filed: 03/01/21 Page: 5 of 15 PageID #: 1370




  Sommer, Joseph Calabro, Daniel Cora, and Bennie Blackmon were in the BEAR at the

  time that the police deployed chemical munitions at Plaintiff." ¶69. The City's answer in

  this cause, ECF 72, does no such thing. See ECF 72, ¶¶68, 69. Read literally, plaintiff's

  allegation is an allegation only of what the City "has confirmed," and certainly the

  individual defendants are not bound by such a third party statement. In any event, the

  mandatory liberal reading of the complaint permits at most the inference that these four

  defendants were present when chemical munitions were deployed. See White v. Jackson,

  865 F.3d 1064, 1081 (8th Cir. 2017).

         That does not end the inquiry, however. Plaintiff's claim depends on whether she

  was "singled out" for retaliation for exercising First Amendment rights. Yet her amended

  complaint does not allege that she was present on Lindell for the purpose of observing or

  recording anything. She was trying to go home. The "protest" alleged by plaintiff was

  over. The retaliation theory requires pleading facts that would plausibly show that

  government misconduct was motivated by the plaintiff's exercise of First Amendment

  rights, and such facts are not apparent from plaintiff's pleading.1

         Assuming for the moment that plaintiff's amended complaint suffices to allege a

  First Amendment claim, because the individual defendants mistook her and her

  companions for a remnant of the crowd of rioters that had previously been dispersed from

  the Mayor's home, the defendants would then be entitled to qualified immunity, as it was

  not clearly established in 2017 (or now) that the use of chemical munitions to disperse a

  group suspected of participation in a riot or near-riot was a violation of the First

  Amendment. Here, too, Quraishi is instructive. In that case, qualified immunity was


  1 This is particularly true of the officers named in ¶70, who are not even alleged to have
  been present when the gassing or spraying of plaintiff occurred.

                                                5
Case: 4:18-cv-01629-JCH Doc. #: 77 Filed: 03/01/21 Page: 6 of 15 PageID #: 1371




  rejected because retaliation against reporters who were obviously recording or reporting

  on an event of public importance was clearly unconstitutional. However, qualified

  immunity was granted an officer who threw a tear gas canister at reporters, because it was

  not clearly established that this was an unlawful "seizure" for Fourth Amendment

  purposes. By contrast, the officers in this case were acting in the aftermath of a chaotic

  situation, in which it was reasonable to try to prevent disorderly crowds from re-

  assembling. From the facts found in Ahmad and alleged in the complaint, it was not

  clearly violative of the First (or Fourth) Amendment for police officers to attempt to

  disperse plaintiff and her companions who were "taking cover" or behaving as a group,

  and could be thought to have been a potential threat to public order.

         In the final analysis, plaintiff's claim against the individual defendant officers

  rests on a conclusion: that the deployment of gas or pepper spray was motivated by

  plaintiff's First Amendment activities, which had terminated some time before. If

  plaintiff's theory is accepted, any application of force by an officer to any pedestrian at

  any time could be a claimed First Amendment violation.

         Count I of the second amended complaint should be dismissed as to all individual

  defendants.

         2.      Count II of the second amended complaint [ECF 68] fails to state a

  cognizable claim of conspiracy under 42 U.S.C. §1983, because the claim is

  precluded by the intracorporate conspiracy doctrine; alternatively, the individual

  defendants are entitled to qualified immunity given the unsettled state of the law

  regarding the intracorporate conspiracy doctrine.




                                                6
Case: 4:18-cv-01629-JCH Doc. #: 77 Filed: 03/01/21 Page: 7 of 15 PageID #: 1372




         This Court has previously refused to apply the intracorporate conspiracy doctrine

  to plaintiff's action, ECF 40, and has likewise refused to recognize qualified immunity in

  the context of an intracorporate conspiracy claim. Hall v. City of St. Louis, 465 F. Supp.

  3d 937 (E.D. Mo. 2020). The judges in this district are in conflict on the immunity issue.

  Compare Hall and Street v. O'Toole, No. 4:19 CV 2590 CDP, 2021 U.S. Dist. LEXIS

  31856 (E.D. Mo. Feb. 22, 2021), with Baude v. City of St. Louis, 476 F. Supp. 3d 900,

  916 (E.D. Mo. 2020). If judges cannot agree about the state of the law, it is difficult to

  discern how police officers are supposed to know that their actions constitute a

  constitutional violation. Cf. Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011)(noting that

  government officer not plainly incompetent when eight appellate judges agreed with his

  view of the law in a case of first impression).

         Individual defendants herein respectfully urge this Court to reconsider its views in

  light of Chief Judge Sippel's opinion in Baude, appropriately relieving these defendants

  of the burden of defending this untenable claim at this early stage of the proceedings--as

  the Supreme Court has repeatedly opined. E.g., Siegert v. Gilley, 500 U.S. 226 (1991).

         3.      Counts VII and VIII of the second amended complaint [ECF 68] fail

  to state a cognizable claim of excessive force or failure to prevent use of excessive

  force, because plaintiff fails to allege facts plausibly showing that any individual

  defendant not alleged even to have been present was personally involved in

  deploying gas or pepper spray at the plaintiff, or that any such individual defendant

  knew of and had time to prevent deployment of gas or pepper spray.

         As noted above, plaintiff apparently believes that the defendants bear the burden

  of proof in this case. Thus, plaintiff complains that the defendants must report to them




                                                7
Case: 4:18-cv-01629-JCH Doc. #: 77 Filed: 03/01/21 Page: 8 of 15 PageID #: 1373




  concerning the identity of the officers that she claims discharged tear gas or pepper spray

  toward her on September 15-16, 2017. Of course, the ability to identify officers who did

  so depends in the first instance on the truth of the allegation that plaintiff was gassed or

  sprayed at all. Presumably plaintiff expects that defendants must admit that fact as well.

         Of course, at this stage of the proceedings, the Court must assume the truth of any

  well-pleaded material allegations of fact. However, plaintiff is not at liberty to recover

  on the basis of guilt by association. In this connection, defendants point to Street v.

  O'Toole, No. 4:19 CV 2590 CDP, 2021 U.S. Dist. LEXIS 31856 (E.D. Mo. Feb. 22,

  2021). In that case, Judge Perry, the author of the Ahmad decision, rejected claims

  against officers at the scene of alleged police use of excessive force, applying the clear

  weight of authority on the issue of personal involvement in a constitutional violation.

         Plaintiff's claim against defendants Nicholas Manasco, Lance Coats, Joshua

  Becherer, Matt Tesreau, Michael Flatley, Joseph Busso, Jon Long, and Timothy Boyce

  border on malicious prosecution. Even accepting all of the allegations of the complaint

  as true, plaintiff's claims of use of force or failure to intervene against these defendants

  are based on conclusions and speculation. They are sued because they were SWAT

  officers who might have been on the "BEAR." That is insufficient.

         4.      Because plaintiff has alleged only an application of force without a

  seizure, the individual defendants are entitled to qualified immunity against

  plaintiff's claims in counts VII and VIII.

         As to all the individual defendants accused of using force, and particularly

  defendants Sommer, Calabro, Cora and Blackmon, the allegations of the latest amended

  complaint on their face show at most a sudden application of tear gas or pepper spray at




                                                8
Case: 4:18-cv-01629-JCH Doc. #: 77 Filed: 03/01/21 Page: 9 of 15 PageID #: 1374




  plaintiff or her group. Plaintiff's freedom of movement was never restrained. In other

  words, from the face of the amended complaint, no defendant used force in connection

  with a seizure of the defendant. As of September 2017, it was not clearly established that

  use of force unaccompanied by an arrest or other physical restraint on movement was an

  independent Fourth Amendment violation. Certainly no case from the Supreme Court or

  this Circuit has so held. On the contrary, Quraishi v. St. Charles County, supra, is

  authority for the contrary.

         In Quraishi, the Eighth Circuit held that the defendant officer, who deployed tear

  gas at a group of reporters covering protests in Ferguson, did not violate clearly

  established Fourth Amendment rights because it was not clearly established that

  deploying tear gas constitutes a Fourth Amendment seizure. Quraishi v. St. Charles

  County, supra, 2021 U.S. App. LEXIS 2379, at *17. Therefore, the defendant officer was

  entitled to qualified immunity from the plaintiffs' Fourth Amendment § 1983 claims. The

  Eighth Circuit held, in no uncertain terms, that “[t]o establish a Fourth Amendment

  violation, ‘the claimant must demonstrate a seizure occurred and the seizure was

  unreasonable.’” Id. at *15 (quoting McCoy v. City of Monticello, 342 F.3d 842, 846 (8th

  Cir. 2003)). The plaintiff reporters argued that they were seized for Fourth Amendment

  purposes when they were tear gassed, because they could not stay in their chosen

  location. Id. at *16. But, the Eighth Circuit held that the cases relied upon by plaintiffs for

  that contention did not give fair warning to the defendant officer that the deployment of

  tear gas constitutes a Fourth Amendment seizure. Id. Then, the Court held there is no

  “‘precedent,’ ‘controlling authority’ or ‘robust consensus of cases of persuasive

  authority’ to show it was clearly established that tear-gassing was a seizure.” Id. at *17




                                                9
Case: 4:18-cv-01629-JCH Doc. #: 77 Filed: 03/01/21 Page: 10 of 15 PageID #: 1375




   (citing District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018)). Thus, the Court held,

   it is not clearly established that deploying tear gas constitutes a Fourth Amendment

   seizure, and “[t]he district court should have granted qualified immunity to [the defendant

   officer] on [plaintiffs’] Fourth Amendment claim.” Id. at 17.

          Here, as in Quraishi, the individual defendants are entitled to qualified immunity

   from plaintiff's claims in counts VII and VIII, because it was not clearly established at the

   time, that deploying a tear gas canister at someone constituted a Fourth Amendment

   seizure. Absent a seizure, there is no actionable Fourth Amendment claim. As the

   Supreme Court has put it, "An excessive force claim is a claim that a law enforcement

   officer carried out an unreasonable seizure through a use of force that was not justified

   under the relevant circumstances." County. of L.A. v. Mendez, 137 S. Ct. 1539, 1547

   (2017); cf.

          The Fourth Amendment provides that “[t]he right of the people to be secure in

   their persons…against unreasonable searches and seizures, shall not be violated…” U.S.

   Const., amend. IV (emphasis added). Thus, “[t]o establish a Fourth Amendment

   violation, ‘the claimant must demonstrate a seizure occurred and the seizure was

   unreasonable.’” Quraishi, 2021 U.S. App. LEXIS 2379 at *15 (quoting McCoy, 342 F.3d

   at 846); cf. Tennessee v. Garner, 471 U.S. 1, at 7 (1985)("While it is not always clear just

   when minimal police interference becomes a seizure, see United States v. Mendenhall,

   446 U.S. 544 (1980), there can be no question that apprehension by the use of deadly

   force is a seizure subject to the reasonableness requirement of the Fourth Amendment.").

   Quite simply, absent a seizure, there is no constitutional warrant to examine the force

   used. While state law may provide a remedy to prospective plaintiffs regarding an




                                                10
Case: 4:18-cv-01629-JCH Doc. #: 77 Filed: 03/01/21 Page: 11 of 15 PageID #: 1376




   apprehension of harmful contact or offensive touching absent a Fourth Amendment

   seizure, the Constitution does not. For these reasons, the individual defendants in this

   cause are entitled to qualified immunity.

          5.      Counts VII and VIII of the second amended complaint [ECF 68] fail

   to state a claim for an additional reason: a simple assault, even though committed

   by police officers against a citizen, is just not the sort of deprivation of a federally

   protected right that was contemplated by the 42nd Congress in enacting the

   predecessor of §1983, and so is not actionable under that statute--particularly when

   state remedies for the conduct are both adequate and available in practice.

          Liberally construed (leaving aside plausibility), the plaintiff and some others

   allegedly suffered an unprovoked assault at the hands of some police officers. Because

   the alleged actors are officers, plaintiff naturally invokes 42 U.S.C. §1983. In this

   connection, defendants call the Court’s attention to the lament of the late Justice Scalia,

   joined by Justice Thomas:

                  The §1983 that the Court created in 1961 bears scant resemblance to what
          Congress enacted almost a century earlier. . . . Monroe [v. Pape] changed a
          statute that had generated 21 cases in the first 50 years of its existence into one
          that pours into the federal courts tens of thousands of suits each year, and engages
          this Court in a losing struggle to prevent the Constitution from degenerating into a
          general tort law.” Crawford-El v. Britton, 523 U.S. 574, 611 (1998)(dissenting
          opinion).

          Justice Scalia observed further, "I believe that no 'intent-based' constitutional tort

   would have been actionable under the § 1983 that Congress enacted." Id., 612.

   Defendants also call the Court's attention to Justice Thomas's views:

          Qualified immunity is not the only doctrine that affects the scope of relief under
          §1983. In Monroe v. Pape, 365 U. S. 167, 81 S. Ct. 473, 5 L. Ed. 2d 492 (1961),
          the Court held that an officer acts “‘under color of any statute, ordinance,
          regulation, custom, or usage of any State’” even when state law did not authorize



                                                11
Case: 4:18-cv-01629-JCH Doc. #: 77 Filed: 03/01/21 Page: 12 of 15 PageID #: 1377




          his action, id., at 183, 81 S. Ct. 473, 5 L. Ed. 2d 492. Scholars have debated
          whether this holding is correct. Compare Zagrans, “Under Color of ” What Law:
          A Reconstructed Model of Section 1983 Liability, 71 Va. L. Rev. 499, 559
          (1985), with Winter, The Meaning of “Under Color of ” Law, 91 Mich. L. Rev.
          323, 341-361 (1992), and Achtenberg, A “Milder Measure of Villainy”: The
          Unknown History of 42 U. S. C. §1983 and the Meaning of “Under Color of ”
          Law, 1999 Utah L. Rev. 1, 56-60. Although concern about revisiting one doctrine
          but not the other is understandable, see Crawford-El v. Britton, 523 U. S. 574,
          611, 118 S. Ct. 1584, 140 L. Ed. 2d 759 (1998) (Scalia, J., joined by Thomas, J.,
          dissenting), respondents—like many defendants in §1983 actions—have not
          challenged Monroe. [Baxter v. Bracey, 140 S. Ct. 1862, 1865 n. 2
          (2020)(Thomas, J., dissenting from denial of certiorari).

          Here, individual defendants will and do seek to challenge Monroe. Section 1983

   was enacted to address the systemic threat to individual rights posed by the Ku Klux Klan

   during Reconstruction. Its purpose and proper construction are exemplified by Adickes v.

   S.H. Kress & Co., 398 U.S. 144 (1970), in which the plaintiff was entitled to recover if

   she could demonstrate the existence of a state-enforced custom, i.e., a custom having the

   force of law. An adventitious assault, even by state actors, is not an actionable custom.

          Because this Court is bound by Monroe, defendants will not expand further on

   their argument that plaintiff's claim against them is not for any action under color of law,

   but is merely a common law tort. However, that leads to another point.

          Plaintiff herself asserts that defendants' conduct is actionable in tort under

   Missouri law. Defendants do not quarrel with the proposition that an assault or battery is

   actionable under Missouri law. There can be no doubt that the Missouri courts can and

   do apply tort law to actions of government officers. E.g., Ysaguirre v. Hummert, 667

   S.W.2d 741 (Mo.App.E.D. 1984). That being so, it would seem that plaintiff's claim

   against defendants should not be treated as actionable under §1983.

          The sine qua non of an action under §1983 is the deprivation of a federally

   protected right without due process, inasmuch as the wellspring of the statute is the



                                                12
Case: 4:18-cv-01629-JCH Doc. #: 77 Filed: 03/01/21 Page: 13 of 15 PageID #: 1378




   Fourteenth Amendment. See, e.g., Baker v. McCollan, 443 U.S. 137 (1979). In the

   Fourteenth Amendment due process context, it is fairly clear that trespassory deprivations

   of property are not actionable under §1983 when state remedies accord due process.

   Hudson v. Palmer, 468 U.S. 517 (1984). It would seem appropriate to expand the

   statutory construction employed in those cases to simple assault cases and the like.

   Section 1983 was intended for situations where the state remedy is adequate in theory but

   unavailable in practice. The state remedies for the conduct alleged in this case are both

   adequate in theory and available in practice. Cf. Paul v. Davis, 424 U.S. 693 (1976).

          6.      Plaintiff's common law claims (counts IV, V, VI, and IX) do not state

   a claim for relief under governing state law, and are barred by official immunity.

          Plaintiff's state common law claims do not withstand scrutiny. First, as to

   defendants Nicholas Manasco, Lance Coats, Joshua Becherer, Matt Tesreau, Michael

   Flatley, Joseph Busso, Jon Long, and Timothy Boyce, plaintiff is unable to allege their

   actual participation in any mistreatment of plaintiff. Missouri law, any more than federal

   law, does not allow an action based on guilt by association. There must be a causal

   connection between the actor and the injury. E.g., City of St. Louis v. Benjamin Moore &

   Co., 226 S.W.3d 110 (Mo.banc 2007). Similarly, in cases of intentional tort, the actor

   must intend the injury. See Geiger v. Bowersox, 974 S.W.2d 513 (Mo.App.E.D. 1998).

          As to defendants Sommer, Cora, Calabro and Blackmon, the allegations of the

   amended complaint are insufficient to show that requisite intent for assault, false arrest,

   or intentional infliction of emotional distress. In addition, the claims of infliction of

   emotional distress are simply repackaged assault claims, which is not permitted under

   Missouri law under the guise of pleading in the alternative. State ex rel. Halsey v.




                                                 13
Case: 4:18-cv-01629-JCH Doc. #: 77 Filed: 03/01/21 Page: 14 of 15 PageID #: 1379




   Phillips, 576 S.W.3d 177 (Mo.banc 2019); Sansonetti v. City of St. Joseph, 976 S.W.2d

   572, 580 (Mo.App.W.D. 1998).

          Because the acts alleged in plaintiff's state law counts (IV, V, VI and IX) clearly

   were discretionary, those claims are barred by official immunity. Plaintiff's boilerplate

   allegations of bad faith and malice are simply conclusions. See State ex rel. Alsup v.

   Kanatzar, 588 S.W.3d 187 (Mo.banc 2019).

          7.      Plaintiff's novel claim of vicarious liability under the St. Louis City

   Charter (count X) is without merit, and, in any event, should not be subject to this

   Court's supplemental jurisdiction, as it involves novel and complex questions of

   state law.

          Plaintiff seeks to impose vicarious liability on defendants O'Toole and Deeken by

   reason of a provision of the St. Louis City Charter (art. VIII, §5) that has never been the

   subject of authoritative judicial construction. For the reasons stated in Street v. O'Toole,

   supra, defendants O'Toole and Deeken submit that this Court should decline to exercise

   supplemental jurisdiction over this novel and complex issue of state law. See 28 U.S.C.

   §1367(c)(1).

                                            Conclusion

          For the foregoing reasons, the second amended complaint should be dismissed,

   with prejudice as to all federal claims, without prejudice as to the state claims only.

                                                 Respectfully submitted,

                                                  JULIAN L. BUSH,
                                                 CITY COUNSELOR
                                                 /s/Robert H. Dierker 23671MO
                                                 Associate City Counselor
                                                 dierkerr@stlouis-mo.gov
                                                 Brandon Laird 65564(MO)



                                                14
Case: 4:18-cv-01629-JCH Doc. #: 77 Filed: 03/01/21 Page: 15 of 15 PageID #: 1380




                                        Abby Duncan 67766MO
                                        Associate City Counselors
                                        Adriano Martinez 69214(MO)
                                        Catherine A. Dierker 70025(MO)
                                        Assistant City Counselors
                                        314 City Hall
                                        1200 Market St.
                                        St. Louis, MO 63103
                                        314-622-3361
                                        FAX 314-622-4956




                                      15
